Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 1 of 8

Approved: og,

JENNZ! LEER N. 2 DING
Assistant United States Attorney

Before: THE HONORABLE ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York

— se ee ee ee ee ee ee ee oe
UNITED STATES OF AMERICA : SEALED COMPLAINT ~~) Im) 77 35

- Vv. - : Violation of

21 U.S.C. § 846
MICHAEL GILES, :
a/k/a “Snoop,” COUNTY OF OFFENSE:
MAURICE JACKSON, : WESTCHESTER
TYSON ROYAL,
JAZZNA WILCHER,
Defendant.

|

SOUTHERN DISTRICT OF NEW YORK, ss.:

JEFFREY RAMIREZ, being duly sworn, deposes and says that he
is a Task Force Officer with the Drug Enforcement Administration
(“DEA”) and charges as follows:

COUNT ONE
(Narcotics Conspiracy)

1. From at least in or about February 2021 up to and
including August 2021 in the Southern District of New York and

elsewhere, MICHAEL GILES, a/k/a “Snoop,” MAURICE JACKSON, TYSON
ROYAL, and JAZZNA WILCHER, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

2. It was a part and an object of the conspiracy
that MICHAEL GILES, a/k/a “Snoop,” MAURICE JACKSON, TYSON ROYAL,
and JAZZNA WILCHER, the defendants, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance in violation of Title 21,
United States Code, Section 841(a) (1).

3. The controlled substance that MICHAEL GILES,

 
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 2 of 8

a/k/a “Snoop,” MAURICE JACKSON, TYSON ROYAL, and JAZZNA WILCHER,
the defendants, conspired to distribute and possess with the
intent to distribute was 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
violation of Title 21, United States Code, Section 841(b) (1) (A).

(Title 21, United States Code, Sections 846.)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

4. I am a Task Force Officer with the DEA and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, and my conversations with law
enforcement officers, law enforcement employees, and witnesses,
as well as a review of documents. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

5. Based on my participation in this investigation,
as well as my conversations with other law enforcement agents
and individuals, I have learned that the DEA, along with other
local law enforcement agencies, have been investigating drug
trafficking in and around White Plains, New York.

6. I have spoken with law enforcement officers who
are familiar with MICHAEL GILES, a/k/a “Snoop,” MAURICE JACKSON,
TYSON ROYAL, and JAZZNA WILCHER, the defendants, and their
appearances based on prior law enforcement encounters. I am also
familiar with the appearance of GILES, JACKSON, ROYAL, and
WILCHER based on prior interactions, surveillance, and review of
their criminal history reports.

re As detailed below, based on my participation in
this investigation, as well as my discussions with other law
enforcement officers and my review of reports and records, I
have learned that since in or about February 2021, law
enforcement has used a confidential source (“CI-1”), who, at the
direction of law enforcement, arranged a series of controlled
purchases of narcotics from MICHAEL GILES, a/k/a “Snoop,” the
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 3 of 8

defendant.! As described further below, CI-1 and law enforcement
observed JAZZNA WILCHER, the defendant, participate in two of
the controlled purchases that were arranged by CI-1 and GILES.

8. Based on my participation in the investigation,
my discussions with other law enforcement officers, and my
review of reports and records in this case, I know that before
each of CI-1’s controlled purchases of narcotics from MICHAEL
GILES, a/k/a “Snoop,” the defendant, law enforcement officers
searched CI-1 for money and contraband with negative results
before and after each meeting, outfitted CI-1 with an audio
recording device, and provided CI-1 with prerecorded buy money.
In addition to reviewing audio recordings from the recording
device after each controlled purchase, law enforcement also
physically surveilled the transactions.

9. Based on my review of the relevant recordings,
buy sheets, and records in this investigation, I know that, from
in or about February 2021 to in or about April 2021, CI-1 made
five controlled buys of narcotics from MICHAEL GILES, a/k/a
“Snoop,” and JAZZNA WILCHER, the defendants. CI-1 purchased
approximately 48 grams of crack cocaine from GILES during 3 of
these controlled buys. These controlled buys are described in
greater detail below:

a. On or about February 25, 2021, at the direction
of law enforcement, CI-1 had an audio recorded
phone conversation with GILES at a number ending
in 6787 (the “GILES Phone”) to coordinate a
purchase of 2 bundles of heroin/fentanyl and
approximately $400 worth of crack cocaine. GILES
and CI-1 ultimately agreed to meet at a CVS on

Mamaroneck Avenue in White Plains, New Vork. At

 

'CI-1 has been assisting the DEA since in or about January 2021.
CI-1 was arrested in or about January 2021, for criminal
possession of a controlled substance in the seventh degree, in
violation of New York Penal Law (“NYPL”) Section 220.03; and
criminal trespass in the third degree, in violation of NYPL
Section 140.10. Following his/her arrest, CI-1 agreed to
cooperate with law enforcement officers in the hopes of
receiving a benefit in connection with his/her state exposure.
CI-1 has provided information that has been corroborated and has
proven reliable. CI-1 was previously convicted in or about
October 2004, of petit larceny, in violation of NYPL Section of
155.30, and sentenced to°3 years’ probation and 100 hours of
community service.
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 4 of 8

the arranged meeting time, CI-1 drove his/her
vehicle in the vicinity of the CVS parking lot
and parked behind a white Acura SUV with New York
registration (the “Acura”) near the intersection
of South Broadway and Carhart Avenue. CI-1 then
exited his/her vehicle and talked to the driver
of the Acura, later identified as WILCHER. CI-1
gave WILCHER the $560 in prerecorded buy money in
exchange for a plastic sandwich bag containing
approximately 20 glassine envelopes containing
purported heroin, which were stamped with
“EMPIRE” in red ink, and a small, knotted bag
with one rock of purported crack cocaine. The
aggregate weight of the purported crack cocaine
was approximately 4 grams.

b. On or about March 4, 2021, at the direction of
law enforcement, CI-1 had an audio recorded phone
conversation with GILES at the GILES Phone to
purchase a “half O” of hard.? GILES told CI-1 that
it would cost $770. GILES and CI-1 ultimately
agreed to meet at the CVS on Mamaroneck Avenue in
White Plains. At the arranged meeting time, CI-1
parked his/her vehicle in the CVS parking lot.
Shortly thereafter, the Acura parked next to CI-
1’s vehicle. CI-1 exited his/her vehicle,
approached the front passenger side of the Acura,
handed WILCHER (who was driving the Acura) the
prerecorded buy money, and received a reusable
Stop and Shop bag in return from WILCHER. Inside
the Stop and Shop bag was a brown UGG shoe box,
which had tissue paper and a plastic knotted bag
contained purported crack cocaine. The purported
crack cocaine field tested positive for the
presence of cocaine and had an aggregate weight
of approximately 14 grams.

c. On or about April 14, 2021, at the direction of
law enforcement, CI-1 had an audio recorded phone
conversation with GILES at the GILES Phone to
arrange for the purchase of crack cocaine. CI-1

 

2 Based on my training and experience and conversations with law
enforcement officers and CI-1, I know that a “half O” refers to
a half ounce, or approximately 14 grams, and “hard” refers to
crack cocaine. Accordingly, I believe a “half O of hard” refers
to approximately 14 grams of crack cocaine.

4
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 5 of 8

ordered a “full one” of hard and asked GILES if
he could do 30 “G’s” of the hard for $55 a gram;
GILES agreed to sell CI-1 the crack cocaine for
“16."3 which I know GILES ultimately instructed
CI-1 to meet him at 11 Fisher Court in White
Plains (the “11 Fisher Building”). At the
arranged meeting time, CI-1 walked into the 11
Fisher Building and met GILES on the third floor.
CI-1 gave GILES the $1,600 in prerecorded buy
money in exchange for a clear plastic bag
containing approximately 30 grams of purported
crack cocaine.

10. Based on my review of reports and records and my
participation in this investigation, I know that on or about
June 29, 2021, the Honorable Kenneth M. Karas issued an order
authorizing the interception and recording of wire and
electronic communications of, among other individuals, MICHAEL
GILES, a/k/a “Snoop,” MAURICE JACKSON, TYSON ROYAL, and JAZZNA
WILCHER, the defendants, and others known and unknown over the
GILES Phone.+*

11. Over the course of the wiretap on the GILES
Phone, MAURICE JACKSON, the defendant, has been intercepted
arranging the purchase of narcotics from MICHAEL GILES, a/k/a
“Snoop,” the defendant, including the purchase of approximately
113 grams of crack cocaine.

a. For example, on or about July 2, 2021, JACKSON
was intercepted over the GILES Phone texting
GILES that he would “be coming for (10) harda

little later” and that he “[n]eed[ed] (10) hard
already done.”5 GILES then tells JACKSON a price
and location to consummate the deal.

 

3 Based on my training and experience and conversations with
other law enforcement officers and CI-1, I believe that “full
one” refers to one ounce, “G’s” refers to grams, and “16” refers
to $1,600. Accordingly, CI-1 is asking if he/she can buy a full
ounce or 30 grams of crack cocaine for $55 a gram, and GILES
agrees to sell CI-1 the crack cocaine for $1,600.

4 The conversations intercepted over the GILES Phone that are
discussed below are based on initial draft transcripts or line
sheets and subject to later revision.

° Based on my training and experience, I know that “hard” and
“done” refer to crack cocaine and “10” here refers to a quantity
of crack cocaine in grams.
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 6 of 8

b. Similarly, on or about July 16, 2021, JACKSON and
GILES had the following phone conversation:

JACKSON: Perfect. I need, uh, [Stammers] you got
that same shit, that "Done" already.
That [Unintelligible] fire.

GILES: Yeah. Sure do.

JACKSON: [Laughs] Alright. I need 14 of that.
GILES : Fourteen?

JACKSON: Fourteen. And 120 of the other.
GILES: Alright. Let me call you back ina

couple of minutes.

Based on my training and experience, and
involvement in this investigation, I believe that
JACKSON is asking GILES for 14 grams of crack
cocaine (“14 done”).

c. Additionally, on or about July 26, 2021, JACKSON
and GILES had the following phone conversation:

JACKSON: Alright, do me a favor. Can you do 40
hard and 10 soft?®

GILES : Sure I can.
JACKSON: My man.
GILES: Got you.

GILES and JACKSON then agreed on a time and place
for the transaction. Based on my training and
experience, and involvement in this
investigation, I believe that JACKSON is ordering
40 grams of crack cocaine (“40 hard”) and 10
grams of powder cocaine (“10 soft”). Law
enforcement surveilling JACKSON and GILES
observed the two men, in two separate vehicles,
meeting at the agreed-upon time from the call
earlier that day. Law enforcement then observed
GILES hand JACKSON an item through the front
passenger window.

d. Immediately following the transaction described
above, law enforcement conducted a traffic stop
of JACKSON. JACKSON provided a New York State

 

6° Based on my training and experience, I believe that “soft”
refers to powder cocaine.
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 7 of 8

12.

driver license bearing the name “Maurice
Jackson.” Law enforcement seized a bag containing
one clear plastic bag of purported crack cocaine;
one clear plastic bag of purported powder
cocaine; and approximately 5 pills of suspected
oxycodone from the glove compartment of the
vehicle JACKSON was driving. The suspected crack
cocaine field tested positive for the presence of
cocaine.

. Based on my training and experience and

involvement in this investigation, I believe the
quantity of crack cocaine and frequency with
which JACKSON purchased crack cocaine from GILES
is consistent with re-sale (and not personal
use) .

Over the course of the wiretap on the GILES

Phone, TYSON ROYAL, the defendant, has been intercepted
arranging the purchase of narcotics from MICHAEL GILES, a/k/a
“Snoop,” the defendant, including the purchase of approximately
141 grams of crack cocaine.

a. For example, on or about July 1, 2021, ROYAL was

intercepted over the GILES Phone telling GILES
“to grab that shit and then just drop me another
half.”’ GILES agrees and then directs ROYAL to a
location to consummate the transaction.

. Similarly, on or about July 11, 2021, ROYAL and

GILES had the following phone conversation:

ROYAL : Aight. I'11l [Unintelligible] to you.
Aight, if anything, yo, uh, I got, uh,
I got two five. I just needed another
half. But I need to go upstate to take
care of some shit.

GILES: Okay, I got you.

Based on my training and experience, and
involvement in this investigation, I believe that
“half” refers to a half ounce, or approximately
14 grams, of crack cocaine. Accordingly, in the

 

7 Based on my training and experience, and involvement in this

investigation,

I believe that “half” refers to a half ounce, or

approximately 14 grams, of crack cocaine.

7
Case 7:21-mj-07735-UA Document 2 Filed 08/05/21 Page 8 of 8

above excerpted phone conversation, ROYAL is
ordering approximately 14 grams of crack cocaine
from GILES.

c. Additionally, on or about July 16, 2021, ROYAL
and GILES had a conversation where ROYAL asks if
GILES is around and GILES tells ROYAL that he
will bring him the “whole thing.” Based on my
training and experience, and involvement in this
investigation, I believe that “whole thing”
refers to one ounce, or approximately 28.5 grams,
of crack cocaine. Accordingly, here GILES is
agreeing to bring ROYAL approximately 28.5 grams
of crack cocaine.

d. Based on my training and experience and
involvement in this investigation, I believe the
quantity of crack cocaine and frequency with
which ROYAL purchased crack cocaine from GILES is
consistent with re-sale (and not personal use).

WHEREFORE, deponent respectfully requests arrest warrants
be issued for MICHAEL GILES, a/k/a “Snoop,” MAURICE JACKSON,
TYSON ROYAL, and JAZZNA WILCHER, the defendants, and that they
be imprisoned or bailed, as the case may be.

to UL:

JEFFREY/RAMIREZ
Task yee Officer
Drug Enforcement Administration

Sworn to me this 5th day of August, 2021.

[heed

THE HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
